Exhibit Steven M. Hedberg, OSB No. 842440 SHedberg@perkinscoie.com Jeanette L. Thomas, OSB No. 980420 JThomas@perkinscoie.com PERKINS COIE LLP 1120 N.W. Couch Street, Tenth Floor Portland, OR97209-4128 Telephone:503.727.2000 Facsimile:503.727.2222 Proposed Attorneys for Torrent Energy Corporation, Methane Energy Corp. and Cascadia Energy Corp. UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF OREGON In re: TORRENT ENERGY CORPORATION, METHANE ENERGY CORP., and CASCADIA ENERGY CORP. Debtors. Bankruptcy Case Nos. 08-32638 LEAD CASE 08-32639 08-32640 (Jointly Administered Under 08-32638) JOINT PLAN OF REORGANIZATION FOR REORGANIZING DEBTORS Page 1 JOINT PLAN OF REORGANIZATION FOR REORGANIZING DEBTORS Perkins Coie LLP 1120 N.W. Couch Street, Tenth Floor Portland, OR97209-4128 Phone:503.727.2000 Fax:503.727.2222 INTRODUCTION I.DEFINED TERMS AND RULES OF INTERPRETATION A. Rules of Construction Unless this Plan expressly provides or the context requires otherwise, all capitalized terms used in this Plan shall have the meanings assigned to them in this Article I.Whenever the context requires, terms used in this Plan shall include the plural as well as the singular.A term used in this Plan and not defined in this Plan has the meaning, if any, given in the Bankruptcy Code or the Bankruptcy Rules. B. Definitions 1."Administrative Claim" means a Claim for payment of an administrative expense or cost of a kind specified in Bankruptcy Code section 503(b) and referenced in Bankruptcy Code sections 507(a)(1), 507(b) or 1114(e)(2) including, without limitation, the actual, necessary costs and expenses of preserving the Estates and operating the businesses of Debtors, taxes incurred by the Estate, including wages, salaries, or commissions for services rendered after the commencement of these Chapter 11 Cases, compensation for legal and other services and reimbursement of expenses allowed or awarded under Bankruptcy Code sections 328, 330(a) or 331 and all fees and charges assessed against Debtors under chapter 123 of title 28 United States Code. 2."Administrative Claim Bar Date" means (i)with respect to Professional Fee Claims, the date that is sixty (60) days after the Effective Date of this Plan, and (ii)with respect to all other Administrative Claims, the date that is thirty (30) days after the Effective Date of this Plan. 3."Allowed" means with respect to either a Claim or an Interest, (i) any Claim against Debtors, proof of which is timely filed, or which by order of the Bankruptcy Court is not or will not be required to be filed, or (ii) any Claim that has been or is hereafter listed in the Schedules filed by Debtors as liquidated in amount and not disputed or Contingent and in each case as to which either (a) no objection to the allowance thereof has been interposed within the applicable period of time fixed by the Bankruptcy Code, the Bankruptcy Rules or the Bankruptcy Court or (b) such an objection is so interposed and the Claim will have been allowed by a Final Order (but only to the extent so allowed), or (iii) any Claim Allowed pursuant to this Plan.A Claim or Interest is not Allowed merely because it has been addressed in or defined in this Plan.An Allowed Claim shall not include interest on the principal amount of such Claim from and after the Petition Date.Notwithstanding the foregoing, Claims and Interests shall be Allowed to the extent that this Plan provides that they are deemed Allowed. Page2 JOINT PLAN OF REORGANIZATION FOR REORGANIZING DEBTORS Perkins Coie LLP 1120 N.W. Couch Street, Tenth Floor Portland, OR97209-4128 Phone:503.727.2000 Fax:503.727.2222 4."Avoidance Claims" means all avoidance claims arising under Chapter 5 of the Bankruptcy Code or otherwise and the proceeds thereof, of whatever kind or nature, and whether asserted or unasserted, including, but not limited to, all avoidance actions instituted pursuant to sections 510, 542, 544, 545, 547, 548, 549, 550, 551 and 553 of the Bankruptcy Code. 5."Ballot Deadline" means the date set by the Bankruptcy Court for receipt of Ballots indicating acceptance or rejection of this Plan and/or participation in the Rights Offering. 6."Ballot" means the voting form distributed to each Holder entitled to vote on this Plan, to indicate acceptance or rejection of this Plan and/or participation in the Rights Offering. 7."Bankruptcy Code" means Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., and all amendments thereto. 8."Bankruptcy Court" means the United States Bankruptcy Court for the District of Oregon. 9."Bankruptcy Rules" means the Federal Rules of Bankruptcy Procedure, and the Local Rules of the Bankruptcy Court, as the same may be amended and modified from time to time, and as applicable to cases pending before the Bankruptcy Court. Page3 JOINT PLAN OF REORGANIZATION FOR REORGANIZING DEBTORS Perkins Coie LLP 1120 N.W. Couch Street, Tenth Floor Portland, OR97209-4128 Phone:503.727.2000 Fax:503.727.2222 10."Bar Date" means the applicable deadlines for filing Claims against Debtors as set forth in the Bankruptcy Court's Order entered on June 9, 2008, which deadlines are (i)with respect to Claims against any of Debtors that arose prior to the Petition Date, August 15, 2008, (ii)with respect to Claims arising from the rejection of an Executory Contract, the date that is the later of (a)August 15, 2008, and (b)the date that is 30 days following the effective date of such rejection (unless the order authorizing such rejection provides otherwise). 11."Blue Sky Laws" means as any and all applicable state and local securities laws, rules and regulations. 12."Business Day" means any day other than a Saturday, Sunday or "legal holiday" as that term is defined in Bankruptcy Rule 9006(a). 13."Bylaws" means the bylaws ofDebtors collectively and individually, as applicable, including any prior versions. 14."Cascadia Energy" means Cascadia Energy Corp. 15."Cash" means Cash, or Cash equivalents, including currency, checks, and wire transfers of immediately available funds. 16."Chapter 11 Cases" means the above-captioned cases filed by Debtors, which cases are jointly administered under Case Number 08-32638, including all adversary proceedings pending in connection therewith. 17."Claim" has the same meaning as that term is defined in Bankruptcy Code section 101(5). 18."Claims Objection Bar Date" means the date that is ninety (90) days after the Effective Date, which is the deadline by which the parties in interest must file an objection with the Bankruptcy Court to any Claim or such Claim shall be deemed an Allowed Claim pursuant to this Plan, which date may be excluded by subsequent application. Page4 JOINT PLAN OF REORGANIZATION FOR REORGANIZING DEBTORS Perkins Coie LLP 1120 N.W. Couch Street, Tenth Floor Portland, OR97209-4128 Phone:503.727.2000 Fax:503.727.2222 19."Class" shall mean any Claims or Interests classified together by this Plan pursuant to Section 1122(a)(1) of the Bankruptcy Code. 20."Committee" means any Official Unsecured Creditor’s Committee or any other official committee which may be appointed by the Office of the United States Trustee in these Chapter 11 Cases pursuant to Bankruptcy Code section 1102, if such a committee is appointed. 21."Common Shareholders" means Holders of Torrent's Common Shares as of the Record Date. 22."Common Shares" means Torrent Energy's outstanding common stock Interests as of the Record Date. 23."Confirmation" means entry of a Final Order confirming this Plan in accordance with Bankruptcy Code section 1129. 24."Confirmation Date" means the date on which the Confirmation Order is entered on the docket maintained by the Clerk of the
